UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6917



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


BOBBY O. FOSTER, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-93-47)


Submitted:   October 23, 1997          Decided:     November 17, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bobby O. Foster, Jr., Appellant Pro Se. Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion to be transferred to another prison due to the lack of an

adequate law library. We have reviewed the record and the district

court's opinion and find that this appeal is frivolous. According-

ly, we dismiss on the reasoning of the district court. United
States v. Foster, No. CR-93-47 (W.D.N.C. June 19, 1997). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                        DISMISSED




                                2